Citation Nr: 0945389	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  09-34 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for asbestosis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran's DD Form 214 reflects that he was issued an 
Honorable Discharge by the U.S. Coast Guard for active 
service in the American Merchant Marine in Oceangoing Service 
during World War II, from March 1944 to August 1945.  His 
service was recognized under Public Law No. 95-202, § 401, 91 
Stat. 1433, 1449-50 (Nov. 23, 1977); 38 C.F.R. § 3.7(x)(15).

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).  

The issue of service connection for COPD is herein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action is required.


FINDINGS OF FACT

Additional evidence submitted since the prior final August 
2006 rating decision does not bear directly and substantially 
upon the issue of service connection for asbestosis.  In 
addition, it does not raise a reasonable possibility of 
substantiating the claim and does not, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

Evidence received since the previous final decision in August 
2006, in which the RO denied service connection for 
asbestosis, is not new and material, and therefore the claim 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that the burden of proving harmful 
error must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In February 2008 VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the May 2008 rating decision 
and June 2009 SOC explained the basis for the RO's action, 
and the SOC provided him with an additional period to submit 
more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the February 2008 and June 2009 
letters which VA sent to the Veteran.  Moreover, the Veteran 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.  See Shinseki v. Sanders, supra. 

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the February 2008 letter to the 
Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Applicable Law and Regulations, Factual Background, and 
Analysis

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  An August 2006 rating 
decision denied service connection for asbestosis.  The 
Veteran did not appeal that rating action, and it therefore 
became final.  In November 2007 the Veteran filed a request 
to reopen his claim for service connection for asbestosis.

Summarizing the evidence of record at the time of the August 
2006 rating decision, the Veteran was presumed to have been 
exposed to asbestos during his active service and in his 
post-service occupation.  A June 1988 chest X-ray from 
private treatment showed pleural fat pad or pleural 
thickening, and it was noted that it could be associated with 
previous asbestos exposure.  A chest X-ray from 1992 private 
treatment showed mild pleural plaque thickening consistent 
with possible asbestos related lung disease.  At July 1994 
private treatment, the Veteran complained of increasing 
shortness of breath.  At a May 2006 VA examination, he 
reported an increase in shortness of breath over the past 
three to four years.  Qvar and Nasarel inhalers provided some 
relief.  The X-ray report from the VA examination showed no 
significant evidence for pleural calcification, which the 
examiner noted was "at odds with" the 1992 X-rays.  The 
examiner diagnosed the Veteran with asbestos related pleural 
disease, and noted the history of exposure both in service 
and after service.

Regarding the evidence of record submitted in conjunction 
with the request to reopen this claim, in March 2009 the 
Veteran underwent a VA examination at which he reported that 
he had experienced shortness of breath beginning in the 
1960s, for which he had used home remedies.  He further 
reported that X-rays in the 1970s had shown "black spots" 
on his lungs which were suspected to be related to asbestos 
exposure.  There was no history of hospitalization for his 
lung disorder.  His shortness of breath was exacerbated by 
exertion and damp or cold weather, and was improved by rest 
and the use of inhalers.  On examination, the lungs were 
clear to auscultation without rales, wheezing, or ronchi.  
Upon chest X-ray, the Veteran's lungs were fully expanded and 
free of active or chronic disease.  There was no pleural 
thickening or pleural plaquing to suggest residuals of 
asbestos exposure.  In addition, VA pulmonary function tests 
in April 2009 showed normal expiratory flow volumes and flow 
volume loops.  There was a positive response to a 
bronchodilator, and normal lung volumes and diffusing 
capacity.

An October 2009 letter from the office of a United States 
Senator from the Veteran's State of residence transmitted 
written arguments from the appellant to the Board, consisting 
of photocopies of the front and back of the Appeal to Board 
of Veterans' Appeals, VA Form 9, originally filed by the 
Veteran in August 2009.  In essence, the Veteran said he is 
so disabled now that he is unable to climb stairs without 
becoming winded.  He asserted that World War II Merchant 
Marine vessels had no doctors on board, and also had no extra 
help for necessary duties, so he could get no treatment when 
he was sick and had to keep on working, often for long hours 
for weeks at a time.  He said he worked around asbestos 
during his entire time in the Merchant Marine.  This 
information was consistent with the Veteran's previous 
statements in his July 2008 Notice of Disagreement.

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for asbestosis.  Although the 
medical records and examinations added to the file since the 
August 2006 rating decision do constitute new evidence, in 
that they were not of record at the time of the previous 
decision, they are not material evidence, because they do not 
bear directly and substantially on the issue at hand.  
Specifically, none of the new evidence provides competent 
information which links any current asbestosis to the 
Veteran's military service or any incident that occurred 
therein.  Therefore it does not raise a reasonable 
possibility of substantiating the claim and does not, by 
itself or in conjunction with evidence previously assembled, 
relate to an unestablished fact necessary to substantiate the 
claim.

The Board does appreciate the hardships the Veteran has 
described with regard to his wartime service in the Merchant 
Marine, and we recognize the sincerity of his assertion that 
he has asbestosis which is service connected.  However, the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, asbestosis 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology, and the evidentiary record does not 
contain competent medical evidence of the presence of 
asbestosis.  

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for asbestosis.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  Since the Board has found that the 
evidence is not new and material, no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).

ORDER

New and material evidence not having been submitted, the 
claim for service connection for asbestosis is denied.


REMAND

At the Veteran's March 2009 VA examination, the examiner 
noted that an opinion as to whether there is a causal nexus 
between the Veteran's COPD and asbestos exposure would be 
deferred until the pulmonary function tests were reviewed.  
It was then opined that the Veteran's COPD is not related to 
his asbestos exposure.  The Board acknowledges that those 
findings were responsive to the request for examination, 
which sought a medical opinion as to the likelihood that the 
Veteran currently has an asbestos-related pleural disease.  
However, no nexus opinion was requested or obtained regarding 
whether there is a direct relationship between the Veteran's 
COPD and his active service.  The lack of such a direct 
causal relationship was a basis for the May 2008 rating 
decision which denied service connection for COPD.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court 
of Appeals for Veterans Claims held that, once VA undertakes 
the effort to provide an examination, it must provide an 
adequate one.  Therefore, it is necessary for the Veteran's 
claim of service connection for COPD to be remanded in order 
to obtain an opinion as to whether there is a direct 
relationship between the Veteran's active service and his 
COPD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Request that the Veteran provide 
sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence, 
not already of record, which pertains 
to the claim for service connection for 
COPD.  Invite the Veteran to submit all 
pertinent evidence in his possession, 
and explain the types of evidence that 
it is his ultimate responsibility to 
submit.

2.	After all available records and/or 
responses from each contacted entity 
have been associated with the claims 
file, or the time period for the 
Veteran's response has expired, the RO 
should request an examination report 
addendum from the examiner who 
conducted the March 2009 examination.  
The claims file, to include a copy of 
this Remand, must be made available to 
the examiner, and the report should 
include discussion of the Veteran's 
service treatment records, documented 
medical history, previous examination, 
and contentions regarding his COPD.  If 
the examiner who conducted the March 
2009 examination is not available, the 
RO should request review of the 
Veteran's claims file by another 
appropriate medical provider.

a.	The reviewer should render an opinion 
as to whether it is at least as likely 
as not (i.e., to at least a 50-50 
degree of probability) that the 
Veteran's current COPD was caused 
directly by or arose during his 
military service; or whether such 
incurrence, causation, or aggravation 
is unlikely (i.e., less than a 50 
percent probability).

b.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  If any question posed 
cannot be answered without resorting to 
unsupported speculation, the reviewer 
should so state, and explain why that is 
so.

3.	Thereafter, the RO should readjudicate the 
Veteran's claim for service connection for 
COPD.  If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with an SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


